Exhibit 99.1 AT CAMERON ASSOCIATES Alison Ziegler 212/554-5469 FOR IMMEDIATE RELEASE The Providence Service Corporation Declares Dividend on Convertible Preferred Stock TUCSON, ARIZONA – February 26, 2015 The Providence Service Corporation (Nasdaq: PRSC) (the “Company”), today announced that its Board of Directors has declared a cash dividend on its 5.5%/8.5% Series A convertible preferred stock. The dividend is payable on April 1, 2015 to holders of record as of 5:00 p.m. New York City time on March 15, 2015. The dividend will be paid at a rate of 5.5% per annum, which is equal to approximately $0.73836 per share of convertible preferred stock. About Providence Service Corporation Providence is a Tucson, Arizona-based company that provides and manages government sponsored human services, innovative global employment services, in-home health assessment and care management services, and non-emergency transportation services. It offers: (1) non-emergency transportation management services to state Medicaid programs, local government agencies, hospital systems, health maintenance organizations, private managed care organizations and commercial insurers, as well as to individuals with limited mobility, people with limited means of transportation, people with disabilities and Medicaid members; (2) home- and community-based counseling services, which include home-based and intensive home-based counseling, workforce development, substance abuse treatment services, school support services and correctional services; (3) foster care and therapeutic foster care services; (4) case management, referral and monitoring services; (5) social improvement, employment and welfare services to various international government bodies and corporations; and (6) in-home health assessment and care management services primarily to Medicare Advantage programs. The Company is unique in that it provides and manages its human services primarily in the client's own home or in community based settings, rather than in hospitals or treatment facilities and provides its non-emergency transportation services through local transportation providers rather than an owned fleet of vehicles. The Company provides a range of services through its direct entities to approximately 57,400 and 232,000 human services and workforce development services clients, respectively, with approximately 20.7 million individuals eligible to receive the Company's non-emergency transportation services. Its workforce development services include 180 delivery sites spanning 10 countries and its health assessments are performed by over 700 nurse practitioners in 33 states. ###
